Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 1 of 20           PageID #: 2692



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

  JOHN DOE,                               )
                                          )
           Plaintiff,                     )
                                          )
  vs.                                     ) CIVIL ACTION NO. 17-0394-CG-C
                                          )
                                          )
  THE UNIVERSITY OF SOUTH                 )
  ALABAMA; et al.,                        )
                                          )
           Defendants.                    )
                                        ORDER

        This matter is before the Court on Plaintiff’s motion for Preliminary

 Injunction (Doc. 6), Defendants’ opposition thereto (Doc. 16), evidence provided at a

 hearing before this Court on October 3, 2017, Plaintiff’s brief in support (Doc. 46),

 Defendants’ brief in opposition (Doc. 48), and Plaintiff’s reply (Doc. 51). The Court

 finds that Plaintiff has not met his burden of showing a substantial likelihood of

 success on the merits. Therefore, Plaintiff’s motion for preliminary injunction will be

 denied.

 I. FACTS

        This case arises from disciplinary actions that were initiated against Plaintiff

 John Doe, at The University of South Alabama (“South Alabama”). Plaintiff was

 enrolled as a student at South Alabama for the fall semester of 2016 and the spring

 semester of 2017 and he enrolled for the fall semester of 2017. (Doc. 43, ¶ 3(a)).

 Plaintiff is the recipient of an Army ROTC scholarship through which he received




                                            1
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 2 of 20           PageID #: 2693



 full tuition scholarship and fees, as well as a monthly subsistence check and money

 for books. (Doc. 1, ¶ 3(a)).

        In October 2016, Plaintiff was notified that he had “been listed as the

 responsible person in a violation of the Code of Student Conduct,” for engaging in

 sexual violence towards two individuals (hereafter referred to as Roe 1 and Roe 2).

 (Doc. 43-2, p. 89). The “sexual violence” he allegedly engaged in was defined or

 listed in the notice as “[a]ny physical sexual acts perpetrated against a person’s will

 or where a person is incapable of giving consent.” (Doc. 43-2, p. 89). After a hearing,

 Plaintiff was notified that the University Disciplinary Committee (“UDC”) had found

 Plaintiff “responsible” for the violation and as a result there was a mutual “No

 Contact Order” between Plaintiff and Roe 1 and Roe 2. Additionally, Plaintiff was

 on conduct probation for the remainder of his academic career, Plaintiff was to

 complete 100 hours of community service, Plaintiff’s housing contract was

 terminated, and Plaintiff was to complete an educational module on prevention of

 sexual violence. (Doc. 43-4, p. 4). Plaintiff appealed the decision and Defendant

 Michael A. Mitchell, who is the Vice President for Student Affairs and Dean of

 Students and Deputy Title IX Coordinator for Students, upheld the decision but

 modified the sanction imposed and allowed Plaintiff to maintain campus residence.

 (Doc. 43-4, pp. 7-8).

        By letter dated November 16, 2016, Plaintiff was notified that a third female

 student (hereafter referred to as Roe 3) had reported to the Title IX Office that

 Plaintiff had engaged in sexual misconduct off campus, alleging that she was too



                                            2
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 3 of 20          PageID #: 2694



 incapacitated to provide consent for sex. (Doc. 43-4, p. 10-11). The notice stated that

 an impartial investigation of the allegation would be conducted. (Doc. 43-4, p. 10).

 Plaintiff then filed a sexual assault Title IX complaint against Roe 3 alleging that

 Roe 3 had transmitted a sexually transmitted disease to him. (Doc. 43, ¶ 159).

 Plaintiff requested that the Assistant Dean of Students, Defendant Andrea C.

 Agnew, recuse herself because Plaintiff asserted that he may call her as a witness,

 that she had exhibited animus and malice against Plaintiff in the prior hearing, and

 that she had personally participated in the investigation. (Doc. 43-4, p. 17). In

 response, Defendant Mitchell stated that though he “did not find any prior conduct

 by Dr. Agnew merits her removal from this proceeding Dr. Agnew has recused

 herself from today’s proceeding.” (Doc. 43-4, p. 16). The two cross-complaints were

 heard by the same UDC panel. (Doc. 43, ¶ 173).

       After the hearing, Plaintiff was found “responsible” by the UDC of violating

 the Code of Student Conduct for engaging in “sexual violence.” (Doc. 43-4, pp. 19-20).

 Roe 3 was found “not responsible.” (Doc. 43-4, pp. 23-24). Plaintiff appealed the

 decisions. Defendant Mitchell upheld the finding that Roe 3 was “not responsible”

 but found that the charge against Plaintiff should be heard again during a new

 proceeding with a different committee. (Doc. 43-4, pp. 27-28). Defendant Mitchell

 stated that “the introduction of prior allegations against you was significant enough

 to warrant that this charge be heard again.” (Doc. 43-4, p. 27). Defendant Mitchell

 stated that Defendant Agnew would preside over the new hearing because her “level

 of experience presiding over Title IX hearings will provide additional assurance that




                                            3
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 4 of 20           PageID #: 2695



 all required policies and procedures will be followed” and that he had “not found any

 indication that [Agnew] has any conflict of interest in such participation, as her role

 throughout these proceedings has been as a neutral investigator and facilitator.” Id.

       A new UDC panel heard the case on August 15, 2017, and concluded that

 Plaintiff was “responsible.” (Doc. 43-4, pp. 30-31). The UDC panel consisted of two

 University of South Alabama employees and four University of South Alabama

 students (identified hereinafter as UDC 3, UDC 4, UDC 5, and UDC 6).

       At the preliminary injunction hearing UDC 6 testified that she also served on

 the panel that found Plaintiff responsible for sexual misconduct towards Roe 1 and

 Roe 2. UDC 6 was the SGA chief justice and one of her obligations as chief justice is

 serving on the UDC. (Doc. 41, p. 10). During the August 15 hearing and

 deliberations, UDC 6 did not tell anyone that she had been on the prior panel and

 she did not mention that Plaintiff had prior charges. Plaintiff acknowledges that he

 recognized and knew UDC 6 had been involved in a prior hearing (Doc. 51, p. 2), and

 he did not object to her involvement in the August 15 hearing at the time of the

 hearing or in his appeal of the decision. UDC 6 was also involved in procuring the

 additional three student panel members, but testified that she merely contacted

 student members with the dates to determine availability and the three students

 that served on the panel were the only ones available. (Doc. 41, p. 66, 86). Although

 UDC 6 reviewed the investigation report immediately prior to the hearing, she did

 not recognize Plaintiff’s name as being the prior respondent until she saw him at the

 hearing. She testified that she just focused on the case at hand, which is what she



                                            4
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 5 of 20             PageID #: 2696



 had learned from her training. She also testified that she was fair and open-minded

 and did not prejudge. Mitchell testified that he knew UDC 6 to be fair and impartial

 and that he did not think it was improper for UDC 6 to serve on the August 15

 panel. Ms. Agnew testified that is was customary for the chief justice to participate

 in all student conduct hearings and that UDC 6 was very dedicated and had been

 elected by her peers to a second term in that role. (Doc. 41, p. 144). Ms. Agnew

 believed UDC 6 would fairly evaluate the case and she trusted UDC 6’s judgment.

 (Doc. 41, p. 145). The Court notes that UDC 6 presented herself very well in court

 and appeared to be very intelligent, sincere and credible.

       UDC 6 also testified that she had been trained to take everything into account

 before making a decision, which would include the witness statements. (Doc. 41, p.

 17). The UDC members are taught to rely on the things contained in the

 investigation packet. (Doc. 41, p. 17). The UDC panel gets the packet an hour before

 the hearing and they review it on their own before the hearing begins. (Doc. 41, pp.

 18, 20). UDC 6 says they talked about the witness statements during their

 deliberations and they believed the statements were sincere, but that “[t]hey didn’t

 really give any new information.” (Doc. 41, pp. 31, 32). UDC 6 conceded that there

 was information contained in one of the statements about text messages between the

 Plaintiff and others on the night of the incident that was important. (Doc. 41, p. 35).

       Ms. Agnew decided not to permit a police officer to participate in the August

 15 hearing because he had participated in the first hearing regarding Roe 3’s

 allegations against Plaintiff. She felt that it was conflict for the police officer because



                                             5
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 6 of 20           PageID #: 2697



 the August 15 hearing was a re-hearing of the same charges. (Doc. 41, pp. 123-124).

 Agnew also removed the statement of Student 2 from the investigation file because

 the statement referenced the prior hearing. (Doc. 41, pp. 118-119).

       Other student members of the August 15, 2017 panel testified at the

 preliminary injunction hearing. Although some admitted to being Facebook friends

 or having previously known of or crossed paths with one of the complainants or with

 Dean Mitchell, all of them testified that they did not personally know the

 complainants or other parties. For instance, UDC 6 had seen Roe 3 at SGA meetings

 multiple times, but she did not know her personally and had never spoken to her or

 worked on any community projects with her. (Doc. 41, pp. 25-26, 60). UDC 6 knew

 Dean Mitchell as an advisor with the university and a mentor, but it was strictly

 based on her experience as a student and a student leader. (Doc. 41, p. 53). Dean

 Mitchell acted as an advisor or mentor to many students and had almost 5,000

 Facebook friends. The other student UDC members also testified that they

 considered and relied on the written statements. For instance, UDC 3 indicated that

 it was not just a he-said/she-said case, that the witness statements were important,

 but said the case was so long ago that “there’s not really one thing that sticks out” in

 his mind as the deciding factor. (Doc. 41, p. 268-269). UDC 5 testified that they

 considered the statements and found them helpful. (Doc. 41, pp. 274-275).

       According to Agnew if Plaintiff wanted to contact Roe 1, Roe 2, or Roe 3, he

 could not do so directly because of the no contact order, but he could have done so

 through the office. Witnesses do not take an oath before testifying at their hearings.



                                            6
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 7 of 20           PageID #: 2698



 Agnew testified that she acted only as a facilitator during the hearing and

 deliberations to help ensure that it was a fair and equitable process. (Doc. 41, pp. 89-

 90). She was to guide the deliberation process but not deliberate herself. UDC 6

 testified that Agnew did not participate in the deliberations, but only facilitated by

 asking questions and allowing all the panel members to speak. (Doc. 41, p. 36).

 During the deliberations Agnew did not express any personal opinion as to whether

 or not Plaintiff should be found responsible and the panel members did not feel that

 Agnew tried to influence them. (Doc. 41, p. 64). As the chair, Agnew serves as a non-

 voting member of the disciplinary committee. (Doc. 41, pp 116-117).

       The panel unanimously found that Roe 3 “did not provide consent to engage in

 sexual activity with the respondent as defined in the University of South Alabama

 Sexual Misconduct Policy & Complaint Resolution Procedures.” (Doc. 43-4, p. 31;

 Doc. 41, p. 42). Once that determination had been made, the panel began discussing

 sanctions. (Doc. 41, p. 42). A UDC member asked what sanctions have been given in

 the past and Dr. Agnew gave some examples. (Doc. 41, pp. 42-43). The UDC

 members discussed the sanctions and Dr. Agnew wrote down the sanctions that the

 UDC members decided on. (Doc. 41, pp. 43-45). The panel’s recommendation

 included probation but they did not think expulsion was appropriate. (Doc. 41, p.

 46). After the panel made its recommendation, Agnew asked the panel what their

 recommendation would be if this same individual were to be charged again with a

 similar code of conduct violation and the panel mentioned suspension. (Doc. 41, pp.

 93, 103-104). As the chair of the UDC Agnew is a non-voting member of the UDC




                                            7
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 8 of 20           PageID #: 2699



 and it is her role to decide what the sanction would be. (Doc. 41, p. 107). Agnew

 discussed the sanctions with Mitchell before determining that Plaintiff would be

 suspended. (Doc. 41, pp. 101, 104-106). Although Mitchell conferred with Agnew

 about the sanction to be given, Mitchell testified that he did not make the decision.

 The student’s conduct record is relevant, even required, to determining the sanction

 to be imposed.

       Plaintiff testified that he had received the investigative case file long before

 the hearing because it had been provided before the prior hearing. Plaintiff does not

 recall offering any affidavits, witness statements or anything new that was not

 already in the file. Plaintiff made an opening statement at the hearing. Plaintiff

 would have liked to have cross-examined everyone who gave a statement. Plaintiff

 admits that Agnew asked all of the questions he submitted for Roe 3. Plaintiff did

 not know what sanctions the panel had recommended or that Agnew had conferred

 with Mitchell prior to determining the sanctions.

       As a result of the finding by the UDC panel, Plaintiff was suspended from

 South Alabama effective August 16, 2017 until the summer 2018 term and was

 prohibited from visiting the campus for any reason without prior clearance by the

 Office of the Dean of Students. (Doc. 43-4, p. 30). A mutual “No Contact Order”

 between Roe 3 and Plaintiff was also put in place and it was reiterated that Plaintiff

 was on conduct probation for the remainder of his academic career at South

 Alabama. (Doc. 43-4, p. 30). Plaintiff appealed the decision. Mitchell contacted

 Plaintiff and asked if he wished to meet with him in person to review the appeal, but



                                            8
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 9 of 20            PageID #: 2700



 Plaintiff responded that there was no need to meet. On August 28, 2017, Mitchell

 upheld the decision and sanctions. (Doc. 43-4, pp. 33-34). Although Agnew

 participated in the investigation, Plaintiff does not recall Agnew ever being an

 advocate. Agnew did not offer testimony of her own.

          Plaintiff requests that this Court order South Alabama to 1) reinstate him

 immediately, 2) order South Alabama to place him immediately back into the ROTC

 program, 3) declare that Defendants’ rules and policies and actions as applied were

 unconstitutional or in violation of the contractual equivalent of due process, good

 faith and fair dealing and fundamental fairness, and 4) enjoin the Defendants from

 releasing Plaintiff’s identity and the results of the decisions made the basis of this

 action. This Court previously denied Plaintiff’s motion for TRO, finding that

 Plaintiff had not shown a likelihood of success on the merits. (Doc. 19). Plaintiff was

 granted limited expedited discovery and an evidentiary hearing was held on

 Plaintiff’s motion for preliminary injunction. Plaintiff’s was also granted leave to

 proceed anonymously and the parties were ordered to refer to Plaintiff, the student

 complainants and all student witnesses by aliases.




 II.      LEGAL STANDARD

          This Court previously noted the applicable standard for preliminary

 injunctive relief in Hammock ex rel. Hammock v. Key, 93 F.Supp.2d 1222 (S.D. Ala.

 2000):

          A party seeking a preliminary injunction must establish the following


                                             9
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 10 of 20            PageID #: 2701



         four factors: (1) a substantial likelihood of success on the merits; (2) a
         threat of irreparable injury; (3) that its own injury would outweigh the
         injury to the nonmovant; and (4) that the injunction would not disserve
         the public interest. Tefel v. Reno, 180 F.3d 1286, 1295 (11th Cir.1999);
         McDonald's Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir.1998).
         The Court should be mindful that a preliminary injunction is an
         extraordinary and drastic remedy not to be granted unless the movant
         has clearly satisfied the burden of persuasion as to the four requisites.
         McDonald's, 147 F.3d at 1306; Northeastern Fl. Chapter of the Ass'n of
         Gen. Contractors of Am. v. City of Jacksonville, 896 F.2d 1283, 1285
         (11th Cir.1990).

  Id. at 1226-27. The same standard applies to a request for a temporary restraining

  order as to a request for a preliminary injunction. Morgan Stanley DW Inc., v.

  Frisby, 163 F.Supp.2d 1371, 1374 (N.D. Ga. 2001) (citing Ingram v. Ault, 50 F.3d

  898, 900 (11th Cir.1995)). Upon consideration of the evidence presented, the Court

  concludes that plaintiff has not met this burden.




  III.   ANALYSIS

         Plaintiff claims he will be irreparably injured if he is not allowed to continue

  in his classes this semester as an ROTC scholarship student. He was prohibited

  from doing so by South Alabama as a sanction after being found “responsible” for

  sexual misconduct towards Roe 3 in the August 15, 2017 discipline hearing. The

  decision was upheld on appeal by Defendant Mitchell on August 28, 2017. Plaintiff

  also claims he would be irreparably harmed if Defendants were to release his

  identity and the results from any or all of the disciplinary hearings. As previously

  discussed in the Order denying Plaintiff’s motion for TRO, Defendants state that

  they have no present intention of publicly displaying Plaintiff’s identity. The parties



                                             10
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 11 of 20            PageID #: 2702



  have been ordered to protect Plaintiff’s identity within these proceedings by

  referring to Plaintiff as John Doe and the Court presumes that Defendants still have

  no intention of publicly displaying Plaintiff’s identity outside of these proceedings

  while this lawsuit remains pending. Defendants are hereby ORDERED to

  notify the Court if their intention to not publicly disclose Plaintiff’s

  identity changes.

        The first factor Plaintiff must establish to succeed on his motion for

  preliminary injunction is a substantial likelihood of success on the merits.

  Defendants contend that Plaintiff has not established this factor. Plaintiff’s basis for

  claiming that the Defendants should be ordered to reinstate him is that the

  discipline hearing violated his due process rights. Plaintiff claims the hearing was

  unfair because: 1) unsworn witness statements, rather than affidavits were

  presented at the hearing and Plaintiff could not cross-examine those witnesses

  because they did not appear at the hearing, 2) South Alabama refused to disclose

  what accommodations Roe 3 was afforded and Plaintiff was not permitted to cross-

  examine Roe 3 on this point, 3) Plaintiff was not permitted to cross-examine Roe 3

  regarding the transmission to him of a sexually transmitted disease, and 4) the

  decision makers were biased.

        Plaintiff objects to the unsworn witness statements having been used at the

  hearing on the basis that they violate South Alabama’s own rules and because they

  resulted in Plaintiff not being able to cross-examine the witnesses. The Student

  Code of Conduct expressly states that the complainant and respondent have “[t]he



                                             11
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 12 of 20            PageID #: 2703



  right to present evidence by witness, or by affidavit if a witness is unable to attend

  the hearing.” (Doc. 43-2, p. 60). The Student Code of Conduct states that “[i]t is the

  responsibility of the respondent and the complainant/victim to notify their witnesses

  of the date, time and place of the hearing” and warns that “[i]f witnesses fail to

  appear, the hearing shall be held in their absence.” (Doc. 43-2, p. 60). The witness

  statements in question were not affidavits and it was not shown that all of the

  witnesses were unable to attend. However, the statements in question were not

  submitted by Roe 3 pursuant to her right to present witnesses. The statements were

  contained in the investigation materials submitted to the UDC. South Alabama’s

  Sexual Misconduct Policy and Complaint Resolution Procedures require the

  Investigating Officer to conduct an investigation and gather information and

  statements from witnesses and other sources and they require the Investigating

  Officer to transmit the investigation report and any appended information to the

  UDC before the hearing. (Doc. 43-2, pp. 28, 29). The parties were reportedly provided

  the opportunity to review the investigation materials before the hearing and could

  have notified a potential witness and requested that they appear.

        Plaintiff relies on a case from the Southern District of Ohio, Nokes v. Miami

  Univ., 2017 WL 3674910 (S.D. Ohio Aug. 25, 2017), in support of his contention that

  including the witness statements in the investigation materials and providing them

  to the panel violated Plaintiff’s due process rights. In Nokes, the accuser provided

  three statements from friends who allegedly observed her behavior before or after

  her encounter with the plaintiff and stated that “Jane Roe came home that night




                                            12
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 13 of 20             PageID #: 2704



  ‘sobbing uncontrollably and slurring her words’ and ‘unable to walk in a straight

  line.’” Id. at *6. According to the statements, Jane Roe told her roommate that John

  Nokes “took her to his dorm, took her into the bathroom, and even though she

  resisted, he held her head down and forced her to give him oral sex.” Id. The

  plaintiff in Nokes claimed he was afforded inadequate notice of the nature of the

  allegations against him because he had not been made aware that the hearing would

  focus on the accuser’s alcohol consumption and inability to consent. Id. The plaintiff

  also objected to not being provided with an opportunity to cross-examine the three

  witnesses who supplied written statements. Id. The Nokes court found that the

  plaintiff did not have a meaningful opportunity to prepare a defense because the

  notice of violation specifically referred to a narrow section pertaining to the use of

  force and failed to mention Jane Roe’s alleged intoxication and the plaintiff did not

  receive any notice that intoxication might be the basis of the charge until, at most, a

  week before the hearing and after he had been required to submit a statement and

  other evidence. Id. at *11. The Nokes court also found that the plaintiff had

  sufficiently raised a claim that the use of the witness statements denied him due

  process. Id. at *13. The Nokes court noted that the plaintiff was never able to test

  the memory or credibility of the witnesses and that the defendant who presided over

  the hearing stated at the hearing “if we can’t ask questions, I have to take this as

  fact.” Id. at *12. In the instant case, the presiding panel member did not state that

  all statements have to be taken as fact. Moreover, in the instant case Plaintiff

  clearly had more opportunity to prepare his defense. In Nokes, the plaintiff was not

  aware until his hearing of the substance of the statements or that the allegations in


                                             13
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 14 of 20              PageID #: 2705



  them supported a new basis for his charge. The Plaintiff here received the

  investigation file and knew the statements and their content long before the hearing

  in question and could have attempted to procure the attendance at the hearing of the

  people who made the statements or to procure other witness statements or witnesses

  to testify to counter the information alleged in the statements. The Court notes that

  neither Plaintiff nor the Defendants could require the witnesses to attend the

  hearing, and advance notice and time to procure counter evidence is not the same as

  cross-examination. However, the Plaintiff in this case was clearly provided more

  process than the plaintiff in Nokes.

        Plaintiff asserts that he has the right to confront adverse witnesses when the

  information supplied by those witnesses is the reason for the adverse action and

  there is a question of credibility to be resolved by the finder of facts. The right to

  cross-examine witnesses generally has not been considered an essential requirement

  of due process in school disciplinary proceedings. Winnick v. Manning, 460 F.2d 545,

  549 (2d Cir. 1972) (citation omitted).

        Due process does not invariably require the procedural safeguards
        accorded in a criminal proceeding. Rather, ‘[t]he very nature of due
        process negates any concept of inflexible procedures universally
        applicable to every imaginable situation.’

  Id. (citation omitted). “All that is required by the Due Process Clause, which sets a

  floor or lower limit on what is constitutionally adequate, is ‘sufficient notice of the

  charges ... and a meaningful opportunity to prepare for the hearing.’” Flaim v. Med.

  Coll. of Ohio, 418 F.3d 629, 639 (6th Cir. 2005). In Flaim, the Sixth Circuit noted

  that “[s]ome circumstances may require the opportunity to cross-examine witnesses,


                                              14
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 15 of 20             PageID #: 2706



  though this right might exist only in the most serious of cases.” Id. at 636. Plaintiff

  argues that a recent case, Doe v. Univ. of Cincinnati, 872 F.3d 393 (6th Cir. 2017),

  further expounded on the Sixth Circuit’s holding in Flaim. In Univ. of Cincinnati the

  accuser, Jane Roe, failed to appear at the disciplinary hearing and John Doe was

  found responsible for sexually assaulting Roe based upon her previous hearsay

  statements to investigators. Univ. of Cincinnati, 872 F.3d at 396. The District Court

  granted Doe a preliminary injunction and the Sixth Circuit, reviewing the district

  court’s legal conclusion de novo, but deferring “to the district court’s overall

  balancing of the four preliminary-injunction factors” affirmed the decision. Id. at

  399, 407. The Court noted that education is a university’s first priority and that

  even in the case of a sexual assault accusation due process does not require the same

  formalities of a criminal trial. Id. at 400. However, if a case presents a problem of

  credibility, the Court stated that cross-examination of witnesses might be essential

  to a fair hearing and “[t]he ability to cross-examine is most critical when the issue is

  the credibility of the accuser.” Id. at 401 (citation omitted). The committee’s finding

  of responsibility in Doe v. Univ. of Cincinnati was based solely on the accuser’s

  hearsay statements. Id. The Court found that due process was denied because the

  case presented the committee with “a choice between believing an accuser and an

  accused” and they were unable to assess the accuser’s credibility. Id. at 402. The

  Court noted that “[c]ross-examination may be unnecessary where the University's

  case ‘d[oes] not rely on testimonial evidence’ from the complainant.” Id. at 405

  (citation omitted). The Court made clear that the University may still admit hearsay

  statements and “may still open the hearing with a Title IX report summary that


                                             15
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 16 of 20             PageID #: 2707



  includes the parties' ‘out-of-court’ statements, and the [ ] panel may still rely on

  those statements in deciding whether Doe is responsible for violating the Code of

  Conduct” Id.

        In the instant case, unlike in Doe v. Univ. of Cincinnati, the accuser appeared

  at the disciplinary hearing and Plaintiff was permitted to cross-examine her. The

  panel was able to listen to and observe the complainant’s testimony and could judge

  by her demeanor and the manner in which she gave her testimony whether she was

  credible. In this he-said/she-said dispute the panel had the opportunity to see and

  hear both “he” and “she” in order to evaluate their credibility. Plaintiff was given

  ample notice of the charges and the evidence contained in the investigation report

  and was given the opportunity to present an opening statement and to present

  witnesses or other evidence to address any discrepancies in the statements.

  Although due process may require a limited ability to cross-examine witnesses in

  school disciplinary hearings where credibility is at issue, Doe v. Cummins, 662 F.

  App'x 437, 448 (6th Cir. 2016), Plaintiff was permitted to orally pose questions to the

  presiding officer who then posed the questions to Roe 3. Thus, he was permitted to

  cross-examine the complainant during the hearing in a meaningful way and the

  panel was able to assess her credibility. As discussed above, the witness statements

  were merely part of the investigative report and the credibility of the declarants was

  less critical than that of the accuser. The witnesses did not testify against Plaintiff

  at the hearing and the statements were not read during the hearing. After review of

  the case law and arguments submitted by the parties, the Court finds that Plaintiff




                                             16
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 17 of 20            PageID #: 2708



  has not met his burden of showing a substantial likelihood of success on the basis of

  the use of the unsworn statements or Plaintiff’s claimed inability to cross-examine

  witnesses.

        The Court also finds Plaintiff has not met his burden of showing that he was

  denied due process based on Defendants’ non-disclosure of the accommodations that

  were afforded to Roe 3 or because he was not permitted to cross-examine Roe 3

  regarding the transmission to him of a sexually transmitted disease. Plaintiff has

  not shown that such evidence was relevant to the charges addressed at the August

  15, 2017 hearing.

        As to Plaintiff’s contention that Defendants Agnew and Mitchell or the UDC

  panel were biased, the Court finds that Plaintiff has not met his burden of showing

  bias. Plaintiff asserts that a due process violation may be shown by showing actual

  bias on the part of the adjudicator or showing that the adjudicator had a pecuniary

  or personal interest in the outcome of the proceedings. Plaintiff has not pointed to

  any evidence that Agnew, Mitchell or the members of the UDC panel were overtly

  biased. Any alleged prejudice “must be evident from the record and cannot be based

  in speculation or inference.” Nash v. Auburn Univ., 812 F.2d 655, 665 (11th Cir.

  1987). A decision maker is not deemed biased solely because they participated in the

  initial investigation of the incident and initiation of the cause under consideration.

  Id. at 666 (quoting Duke v. North Texas State University, 469 F.2d 829, 834 (5th

  Cir.1972)). “The record must support actual partiality of the body or its individual

  members.” Id. The fact that Agnew was involved in the investigation of the incident



                                            17
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 18 of 20            PageID #: 2709



  or that Agnew and UDC 6 participated in the prior proceeding does not show that

  they were biased or had any pecuniary or personal interest in the outcome. Although

  Agnew and Mitchell tried to keep evidence of Plaintiff’s prior charges out of the

  August 15 hearing, UDC 6’s knowledge of the prior charges does not per se show

  that she was biased. UDC 6 had nothing to gain from finding Plaintiff responsible at

  the August 15 hearing and has not been shown to be biased. Plaintiff complains that

  we should not find UDC 6 unbiased simply because she says she was, but it is

  Plaintiff’s burden to present convincing evidence of bias or pecuniary interest and he

  has not done so. Plaintiff has not shown that Agnew, Mitchell or any members of the

  UDC panel was biased or had a pecuniary or personal interest in the outcome of the

  proceeding.

        Plaintiff asserts that the fact that Defendants concealed UDC 6’s prior

  involvement from Plaintiff indicates bias. But Plaintiff has not shown that any of

  the Defendants attempted to conceal that fact. In fact, Plaintiff knew when he saw

  UDC 6 at the August 15 hearing that she had been involved in his prior hearing.

  Plaintiff could have objected at the time of the hearing to UDC 6’s involvement in

  the August 15 hearing, but did not. The fact that Plaintiff did not find it important

  to point that fact out to his counsel (who was acting as Plaintiff’s adviser) or that

  Plaintiff’s counsel did not remember UDC 6 from the prior hearing does not show

  bias on the part of the Defendants.

        Plaintiff also suggests that Agnew and Mitchell concealed the fact that the

  UDC panel recommended a sanction of probation. However, there has been no



                                             18
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 19 of 20            PageID #: 2710



  evidence that Agnew or Mitchell made any effort to hide that fact. It was Agnew’s

  decision to determine the sanction and Mitchell’s decision to review the decision on

  appeal. Given that Plaintiff was on probation when he was found responsible for the

  charges against Roe 3, the Court finds it was reasonable for Defendants to decide

  that something more than probation was appropriate. The fact that Agnew discussed

  the sanction issue with Mitchell prior to making her decision does not somehow

  invalidate her decision or Mitchell’s authority to overrule her decision. Plaintiff had

  the opportunity to appeal the sanction imposed and has not shown that he was

  entitled to know the extent to which Agnew debated the issue before concluding that

  suspension was appropriate. The panel’s determination that Plaintiff was

  responsible for the charges against Roe 3 coupled with the fact that he was already

  on conduct probation constituted a reasonable basis for Agnew’s determination that

  he should be suspended. The evidence indicates that Agnew considered the panel’s

  sanction recommendation along with Plaintiff’s conduct history and arrived at a

  reasonable conclusion.

        The Court, after reviewing the circumstances of the disciplinary hearing and

  the Defendants’ decisions, finds that Plaintiff has not met his burden of showing a

  substantial likelihood of success. The Defendants arguably followed all of South

  Alabama’s policies and procedures, they provided Plaintiff with ample notice of the

  charges and the evidence gathered in their investigation, and they afforded Plaintiff

  a hearing with an opportunity to present a statement and present witnesses and

  other evidence in his defense. The Court finds that Plaintiff has not shown a




                                            19
Case 1:17-cv-00394-CG-C Document 72 Filed 04/03/20 Page 20 of 20            PageID #: 2711



  substantial likelihood of establishing a violation of his due process rights regarding

  the hearing and the decisions that led to Plaintiff receiving the sanction of

  suspension for two semesters.

        Because the failure to show any of the four factors is fatal to Plaintiff’s motion

  for preliminary injunction, the Court declines to discuss the remaining factors and

  finds Plaintiff’s motion for preliminary injunction is due be denied.




                                     CONCLUSION

        For the reasons stated above, Plaintiff’s motion for Preliminary Injunction

  (Doc. 6), is DENIED.

        DONE and ORDERED this 3rd day of April, 2020.

                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                            20
